ORDER

PER CURIAM.
The city of Velda City, Missouri (Velda City), and defendants, Robert Flenoy, James Buchanan and Robert Hensley, Aldermen of Velda City, appeal from a judgment of the Circuit Court of St. Louis County in favor of plaintiffs, Anthony D. Booker, Sr. and Cleo Watts, taxpayers and registered voters of Velda City, on their petition for assessment of a civil fine against defendants for violations of the Missouri Sunshine Law, Section 610.010, et seq. RSMo 1996, for injunctive relief to prevent Velda City and defendants from acting on a Bill of Impeachment passed by defendants at a special meeting of the Board of Aldermen, and for a declaratory judgment that Ordinances No. 95-7 and No. 95-8, and the Bill of Impeachment are not valid.
We affirm the judgment pursuant to Rule 84.16(b). An opinion reciting the detailed *809facts and restating the principles of law would have no precedential value.